Motion Denied; Order filed November 5, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00226-CR
                                  ____________

                  KENNETH RAY HUMPHREY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1415329

                                    ORDER

      Appellant is represented by appointed counsel, Melissa Martin. Appellant’s
brief was originally due July 23, 2015. We granted three extensions of time to file
appellant’s brief until October 23, 2015. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On October 19, 2015, counsel filed a motion to
abate the appeal to permit the court reporter and clerk of the court to prepare
records of the hearing on the motion for new trial held May 11, 2015. To date,
counsel has submitted no brief. We deny the request and issue the following order.

      We order the court reporter and clerk of the court to file the supplemental
records, if any, on or before November 19, 2015. We further order appellant’s
counsel, Melissa Martin, to file a brief with the clerk of this court on or before
December 18, 2015. If counsel does not timely file the brief as ordered, the court
may issue an order requiring appointment of new counsel.



                                     PER CURIAM